Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai, et al. (US. Pat. 6,971,807).
Regarding claim 13, Tsai teaches a keyboard, comprising: a base plate 80 having a through hole 81; a plurality of keycaps 50 disposed on the base plate; a plurality of supporting structures 60 respectively disposed between the plurality of keycaps and the base plate; and a membrane switch element 70 disposed on the base plate, wherein the membrane switch element has a shielding portion 73 corresponding to the through hole, the through hole is covered by the shielding portion, and the shielding portion does not have an opening (Figs.1-3) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ligtenberg , et al. (US. Pat. 7,850,378) in view of Tsai, et al. (US. Pat. 6,971,807).
Regarding claim 1, Ligtenberg teaches a keyboard, comprising: a base plate 206 having a through hole 222; a plurality of keycaps 250 disposed on the base plate; a plurality of supporting structures 210 respectively disposed between the plurality of keycaps and the base plate; and a membrane switch element disposed on the base plate (col. 1, lines 40-45), wherein a vertical projection of two adjacent keycaps of the plurality of keycaps relative to the base plate overlaps the through hole (Fig. 8). 
Ligtenberg does not teach the membrane switch element having a shielding portion covering the through hole, and the relationship between the fixing structure and the shield portion.  However, Tsai teaches a similar switch device that comprises a base plate 80 with a through hole 81, a membrane switch element 70 disposed on the base plate; the membrane switch element having a shielding portion 73 totally covering the through hole (Figs. 1-2), as required by claim 1; further comprising a fixing structure 91 disposed on the base plate 80 and correspondingly located under the shielding portion 73; the shielding portion and the fixing structure are separated by a predetermined interval (the circuit board 70 separates between the shielding portion and the fixing structure, see Fig. 1), as required by claim 7; wherein the fixing structure 91 is a standoff whose one end is disposed in the through hole 81 of the base plate and another end of the standoff extends toward underneath of the base plate 90 (Fig. 2b), as required by claim 8.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Tsai in the keyboard device of Ligtenberg to provide a more secure and a better illuminated keyboard.
Regarding claim 2, Ligtenberg teaches the keyboard wherein the shielding portion has a non-translucent coating 80 (col. 5, lines 7-10).  
Ligtenberg does not teach the structure of the claimed membrane switch element. However, Tsai teaches a similar keyboard that comprises a membrane switch element 70 has a plurality of pressing portions correspondingly located under the plurality of press-keys 50, each of the pressing portions has a first circuit layer (top layer), an insulation layer (middle layer) and a second circuit layer (bottom layer); the insulation layer is disposed between the first circuit layer and the second circuit layer; the pressing portions respectively have a pressing switch (contact portions) formed between the first circuit layer and the second circuit layer (Fig. 1), as required by claim 3; wherein a thickness of the pressing portion is greater than a thickness of the shielding portion 73 (Fig. 1), as required by claim 4; a number of film layers of the pressing portion is greater than a number of film layers of the shielding portion 73 (Fig. 1), as required by claim 5.    It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Tsai in the keyboard of Ligtenberg to function as intended as a switch device.
Regarding claim 6, Ligtenberg teaches the keyboard wherein a width of the through hole is greater than an interval between two adjacent keycaps of the plurality of keycaps (annotated figure below).  

    PNG
    media_image1.png
    430
    571
    media_image1.png
    Greyscale





Regarding claim 10, Ligtenberg teaches the keyboard wherein the base plate comprises a recessed portion surrounding the through hole; a top surface of the recessed portion is lower than an upper surface of the base plate (annotated figure below).  

    PNG
    media_image2.png
    370
    573
    media_image2.png
    Greyscale





Allowable Subject Matter
Claims 9, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior art fails to teach or show, alone or in combination, the claimed keyboard wherein the fixing structure comprises a standoff and a bridging piece connecting the base plate and the standoff; the bridging piece has a hole; one end of the standoff is disposed in the hole of the bridging piece and another end of the standoff extends toward underneath of the bridging piece.
Regarding claim 11, the prior art fails to teach or show, alone or in combination, the claimed keyboard further comprising a fixing structure disposed on the base plate and corresponding fixed to the recessed portion under the shielding portion; the shielding portion and the fixing structure are separated by a predetermined interval.  
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833